Citation Nr: 1432981	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  14-16 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from September 1942 to June 1945.  The Veteran died in February 2012.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate noted that the cause of death was congestive heart failure.  The death certificate listed significant conditions, including coronary artery disease, hypertension, Alzheimer's dementia and seizure disorder.

The Veteran was service-connected for seizure disorder as related to an intracranial head injury in service. The appellant asserts that the Veteran's service-connected seizure disorder contributed to his death.  

A VA medical opinion was obtained in January 2013.  The VA examiner opined that the Veteran's service-connected conditions, to include brain syndrome, seizure disorder, and facial scars, did not contribute to the Veteran's death.  The examiner opined that his heart expired from natural conditions as noted in the death certificate.  The examiner opined that his seizure disorder did not cause his heart to go into congestive heart failure at age 86. 

The January 2013 VA is not adequate to decide the claim.  The VA examiner's opinion is rather conclusory, merely stating that a seizure disorder did not cause congestive heart failure.  The examiner did not state a rationale to support the opinion that the service-connected seizure disorder did not contribute to the Veteran's death.  Once VA has provided a VA examination, it is must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In March 2013, the appellant submitted an opinion from a private physician, Dr. S.W.  Therein, Dr. S.W. stated that the Veteran was his patient from 1982 until his death in February 2012.  Dr. S.W. noted that the Veteran started having seizures in 1988.  Dr. S.W. opined that they made a significant contribution and cause to his decline and eventual death without any explanation.  The private opinion was not of record when the VA medical opinion was obtained and was therefore not considered by the VA examiner.   

On remand, the RO/ AMC should obtain a supplemental opinion with a detailed rationale.  The opinion should include a review of the March 2013 medical opinion.  If possible, the opinion should be provided by a physician.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should return the case to the January 2013 VA examiner for a supplemental opinion on the issue of the whether the Veteran's cause of death was causally related to his service-connected disabilities.  If possible, the opinion should be provided by a licensed physician.  The claims folder must be provided to and reviewed by the examiner in conjunction with the opinion.   

(A). The examiner should review the claims file and opine as to whether the Veteran's service-connected seizure disorder disability contributed substantially or materially to death, or aided or lent assistance to the production of death; whether the service-connected seizure disorder resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether the service-connected seizure disorder was of such severity as to have a material influence in accelerating death.  

In providing the opinion, the examiner should consider the medical records pertaining to the Veteran's seizure disorder including the March 2013 private opinion of Dr. S.W.  The examiner should also consider the appellant's statements, including her contention that the Veteran's seizure disorder was a significant condition contributing to his death.   

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, review the opinion to ensure that it is responsive to and in compliance with the directives of this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above, and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



